DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Response to Amendment

Entry of Amendments

Claim(s) 1, 6, 9, 11 and 13-14 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the arguments do not apply to new reference(s) and/or ground(s) being used in the current rejection.
For further details see rejections/objections for claim(s) 1-21 herein.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2015/150507; hereinafter Wu) in view of Stevenson et al. (US 20100023000).
Regarding claim 1, Wu teaches in figure(s) 1-5 An electrically conductive transmission line (transmission line 200; figure 2) configured for use in a magnet bore of (abs. - transmission line for MRI RF coil), the electrically conductive transmission line comprising: 
a structure (tubular baluns 202; figure 2) that conducts radiofrequency (RF) energy (col. 1 lines 7-8 :- balun used to minimize shield current in cables impact to image quality or even generates serious RF burn to patient); and 
at least one helically wound coil (col. 4 lines 4-6: RF cable 201 comprising one or more coaxial cables, which is wound around each of the one or more floating baluns along the axial direction of the each balun) formed from an uninterrupted segment of the conductive structure that conducts RF energy.
Wu does not teach explicitly without any inductive coupling elements; wherein the at least one helically wound coil is configured to block a common mode of a received magnetic resonance signal while the at least one helically wound coil allows a differential mode of the received magnetic resonance signal to pass.
	However, Stevenson teaches in figure(s) 1-71 without any inductive coupling elements (conductive lead 102 has no inductive coupling element; figures 18,30); wherein the at least one helically wound coil (para. 168 -  welds 104 to the end of the leadwire 12 extending through the body to the AIMD) is configured to block a common mode (abs. - common mode resonances are effectively suppressed) of a received magnetic resonance signal (mri signals @ electrodes 50,52) while the at least one helically wound coil (58,52; figures 18,21) allows a differential mode of the received magnetic resonance signal to pass (para. 147 - differential mode induced EMFs, by electrically shorting leadwires 12 and 14 together).
Wu by having wherein the at least one helically wound coil is configured to block a common mode of a received magnetic resonance signal while the at least one helically wound coil allows a differential mode of the received magnetic resonance signal to pass as taught by Stevenson in order to provide "In a passive component network for an implantable leadwire of an active implantable medical device, a frequency selective energy diversion circuit is provided for diverting high-frequency energy away from a leadwire electrode to a point or an area spaced from the electrode, for dissipation of high-frequency energy." (abstract).

Regarding claim 2, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 1, 
Stevenson additionally teaches in figure(s) 1-71 wherein the structure that conducts RF energy is a twisted pair of wires (para. 147 :- twisted leadwires).

Regarding claim 3, Wu teaches in figure(s) 1-5 the electrically conductive transmission line of claim 1, wherein the structure that conducts RF energy is a coaxial cable (col. 4 lines 4-5 :- RF cable 201 comprising one or more coaxial cables).

Regarding claim 4, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 1, 
Stevenson additionally teaches in figure(s) 1-71 wherein the structure that conducts RF energy is a pair of parallel wires (para. 147 - leadwires 12, 14 running parallel to each other in a straight fashion; figure 20). 

Regarding claim(s) 5 and 18, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 1 and 14, respectively, 
Stevenson additionally teaches in figure(s) 1-71 wherein the structure that conducts RF energy is a pair of wires (para. 29 - a pair of leadwires).

Regarding claim(s) 6 and 19, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 1 and 14, respectively, 
Stevenson additionally teaches in figure(s) 1-71 wherein the structure that conducts RF energy further comprising a shield that encases the at least one coil (para. 194 - leadwires 12 and 14 into the energy dissipating surface EDS such as the overall insulation sheath or shield of the probe; para. 144 - L-C circuit should be shielded; figure 49).

Regarding claim(s) 7 and 20, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 1 and 14, respectively,
Stevenson additionally teaches in figure(s) 1-71 further comprising a shield that encases only a part of the at least one coil (para. 195 - diverting element 20 had been replaced by a pair of capacitor elements 22 and 22' which connect from leadwires 104 and 104' respectively to an electromagnetic shield or an energy dissipating surface EDS; figure 50).

Regarding claim(s) 8 and 21, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 1 and 14, respectively, 
Stevenson additionally teaches in figure(s) 1-71 further comprising a shield that encases part of the connection to the at least one coil (para. 195 - diverting element 20 had been replaced by a pair of capacitor elements 22 and 22' which connect from leadwires 104 and 104' respectively to an electromagnetic shield or an energy dissipating surface EDS; figure 50).

Regarding claim 9, Wu teaches in figure(s) 1-5 An invasive medical instrument comprising: 
a magnetic resonance coil used for tracking or imaging (col. 1 line 7 - MRI RF coil image quality); 
a transmission line (transmission line 200; figure 2), wherein the transmission line comprises a structure (tubular baluns 202; figure 2) that conducts radiofrequency (RF) energy (col. 1 lines 7-8 :- balun used to minimize shield current in cables impact to image quality or even generates serious RF burn to patient); and 
at least one coil (col. 4 lines 4-6: RF cable 201 comprising one or more coaxial cables, which is wound around each of the one or more floating baluns along the axial direction of the each balun) formed from an uninterrupted segment of the conductive structure that conducts RF energy.

However, Stevenson teaches in figure(s) 1-71 invasive medical instrument (para. 1 - active implantable medical devices (AIMDs); without any inductive coupling elements (conductive lead 102 has no inductive coupling element; figures 18,30); wherein the at least one helically wound coil (para. 168 -  welds 104 to the end of the leadwire 12 extending through the body to the AIMD) is configured to block a common mode (abs. - common mode resonances are effectively suppressed) of a received magnetic resonance signal (mri signals @ electrodes 50,52) while the at least one helically wound coil (58,52; figures 18,21) allows a differential mode of the received magnetic resonance signal to pass (para. 147 - differential mode induced EMFs, by electrically shorting leadwires 12 and 14 together).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu by having wherein the at least one helically wound coil is configured to block a common mode of a received magnetic resonance signal while the at least one helically wound coil allows a differential mode of the received magnetic resonance signal to pass as taught by Stevenson in order to provide "In a passive component network for an implantable leadwire of an active implantable medical device, a frequency selective energy diversion circuit is provided for diverting high-frequency energy away from a leadwire electrode to a point or an area spaced from the electrode, for dissipation of high-frequency energy." (abstract).

Regarding claim 10, Wu in view of Stevenson teaches the instrument of claim 9, 
Stevenson additionally teaches in figure(s) 1-71 wherein the instrument is a catheter (para. 18 - RF energy can be shunted harmlessly into the bulk of a probe or catheter).

Regarding claim 11, Wu teaches in figure(s) 1-5 An electrically conductive transmission line (transmission line 200; figure 2) configured for use in a magnet bore of a magnetic resonance system (abs. - transmission line for MRI RF coil), the electrically conductive transmission line comprising: 
a structure (tubular baluns 202; figure 2) that conducts radiofrequency (RF) energy (col. 1 lines 7-8 :- balun used to minimize shield current in cables impact to image quality or even generates serious RF burn to patient); and 
at least one coil (col. 4 lines 4-6: RF cable 201 comprising one or more coaxial cables, which is wound around each of the one or more floating baluns along the axial direction of the each balun) formed from an uninterrupted segment of the conductive structure that conducts RF energy, 
Wu does not teach explicitly without any inductive coupling elements; wherein the at least one coil is encased in a shield, and wherein the shield comprises a foil wrapped around the at least one coil; wherein the at least one helically wound coil is 
However, Stevenson teaches in figure(s) 1-71 without any inductive coupling elements (conductive lead 102 has no inductive coupling element; figures 18,30); wherein the at least one helically wound coil is encased in a shield (para. 194 - leadwires 12 and 14 into the energy dissipating surface EDS such as the overall insulation sheath or shield of the probe; EDS in figures 30-31,26), and wherein the shield comprises a foil wrapped around the at least one helically wound coil (EDS surface); wherein the at least one helically wound coil (para. 168 -  welds 104 to the end of the leadwire 12 extending through the body to the AIMD) is configured to block a common mode (abs. - common mode resonances are effectively suppressed) of a received magnetic resonance signal (mri signals @ electrodes 50,52) while the at least one helically wound coil (58,52; figures 18,21) allows a differential mode of the received magnetic resonance signal to pass (para. 147 - differential mode induced EMFs, by electrically shorting leadwires 12 and 14 together).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu by having wherein the at least one helically wound coil is configured to block a common mode of a received magnetic resonance signal while the at least one helically wound coil allows a differential mode of the received magnetic resonance signal to pass as taught by Stevenson in order to provide "In a passive component network for an implantable leadwire of an active implantable medical device, a frequency selective energy diversion circuit is provided for diverting high-frequency energy away from a leadwire electrode to a point or an area spaced from the electrode, for dissipation of high-frequency energy." (abstract).

Regarding claim 12, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 11, 
Stevenson additionally teaches in figure(s) 1-71 wherein the shield comprises a coaxial tube encasing the at least one coil (para. 147 -  coaxial leadwirest; figure 19).

Regarding claim 13, Wu teaches in figure(s) 1-5 An electrically conductive transmission line (transmission line 500; figure 5) configured for use in a magnet bore of a magnetic resonance system (abs. - transmission line for MRI RF coil), the electrically conductive transmission line comprising: 
a structure (tubular baluns 502,503; figure 5) that conducts radiofrequency (RF) energy (col. 1 lines 7-8 :- balun used to minimize shield current in cables impact to image quality or even generates serious RF burn to patient); and 
at least one helically wound coil (col. 4 lines 4-6: RF cable 501 comprising one or more coaxial cables, which is wound around each of the one or more floating baluns along the axial direction of the each balun) formed from a plurality of segments (502, 503) of the conductive structure that conducts RF energy that are coupled non-inductively.
Wu does not teach explicitly without any inductive coupling elements; wherein the at least one helically wound coil is configured to block a common mode of a 
	However, Stevenson teaches in figure(s) 1-71 without any inductive coupling elements (conductive lead 102 has no inductive coupling element; figures 18,30); wherein the at least one helically wound coil (para. 168 -  welds 104 to the end of the leadwire 12 extending through the body to the AIMD) is configured to block a common mode (abs. - common mode resonances are effectively suppressed) of a received magnetic resonance signal (mri signals @ electrodes 50,52) while the at least one helically wound coil (58,52; figures 18,21) allows a differential mode of the received magnetic resonance signal to pass (para. 147 - differential mode induced EMFs, by electrically shorting leadwires 12 and 14 together).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu by having wherein the at least one helically wound coil is configured to block a common mode of a received magnetic resonance signal while the at least one helically wound coil allows a differential mode of the received magnetic resonance signal to pass as taught by Stevenson in order to provide "In a passive component network for an implantable leadwire of an active implantable medical device, a frequency selective energy diversion circuit is provided for diverting high-frequency energy away from a leadwire electrode to a point or an area spaced from the electrode, for dissipation of high-frequency energy." (abstract).

Regarding claim 14, Wu teaches in figure(s) 1-5 An electrically conductive transmission line (transmission line 200; figure 2) configured for use in a magnet bore of a magnetic resonance system (abs. - transmission line for MRI RF coil), the electrically conductive transmission line comprising: 
a structure (tubular baluns 202; figure 2) that conducts radiofrequency (RF) energy (col. 1 lines 7-8 :- balun used to minimize shield current in cables impact to image quality or even generates serious RF burn to patient); and 
at least one helically wound coil (col. 4 lines 4-6: RF cable 201 comprising one or more coaxial cables, which is wound around each of the one or more floating baluns along the axial direction of the each balun) formed from an uninterrupted segment of the conductive structure that  conducts RF energy, said coil functioning to suppresses some or all of the common mode RF energy (col. 1 line 7 :- balun, is usually used to minimize shield current or common mode current in MRI RF coil cables).
Wu does not teach explicitly without any inductive coupling elements; wherein the at least one helically wound coil is configured to block a common mode of a received magnetic resonance signal while the at least one helically wound coil allows a differential mode of the received magnetic resonance signal to pass.
	However, Stevenson teaches in figure(s) 1-71 without any inductive coupling elements (conductive lead 102 has no inductive coupling element; figures 18,30); wherein the at least one helically wound coil (para. 168 -  welds 104 to the end of the leadwire 12 extending through the body to the AIMD) is configured to block a common mode (abs. - common mode resonances are effectively suppressed) of a received magnetic resonance signal (mri signals @ electrodes 50,52) while the at least one (58,52; figures 18,21) allows a differential mode of the received magnetic resonance signal to pass (para. 147 - differential mode induced EMFs, by electrically shorting leadwires 12 and 14 together).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu by having wherein the at least one helically wound coil is configured to block a common mode of a received magnetic resonance signal while the at least one helically wound coil allows a differential mode of the received magnetic resonance signal to pass as taught by Stevenson in order to provide "In a passive component network for an implantable leadwire of an active implantable medical device, a frequency selective energy diversion circuit is provided for diverting high-frequency energy away from a leadwire electrode to a point or an area spaced from the electrode, for dissipation of high-frequency energy." (abstract).

Regarding claim 15, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 14, 
Stevenson additionally teaches in figure(s) 1-71 wherein the structure that conducts RF energy is a twisted pair of wires (para. 147 :- twisted leadwires). 

Regarding claim 16, Wu teaches in figure(s) 1-5 the electrically conductive transmission line of claim 14, wherein the structure that conducts RF energy is a coaxial cable (col. 4 lines 4-5 :- RF cable 201 comprising one or more coaxial cables).


Regarding claim 17, Wu in view of Stevenson teaches the electrically conductive transmission line of claim 14, 
Stevenson additionally teaches in figure(s) 1-71 wherein the structure that conducts RF energy is a pair of parallel wires (para. 147 - leadwires 12, 14 running parallel to each other in a straight fashion; figure 20). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/           Primary Examiner, Art Unit 2868